     Case 2:20-cv-00160-WBV-MBN Document 1-3 Filed 01/15/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA

 CAMERON PEARL                    *                           CIVIL ACTION
                                  *
 VERSUS                           *                           NUMBER:
                                  *
 REN KEQI, WILLIAM DOWIE, SAFETY  *                           JUDGE:
 INSURANCE COMPANY, ABC INSURANCE *
 COMPANY, JOSE GUERRERO,          *                           MAGISTRATE:
 ROADRUNNER CHARTERS, INC.,       *
 PENNSYLVANIA MANUFACTURERS’      *
 ASSOCIATION INSURANCE COMPANY,   *
 AND INDIAN HARBOR INSURANCE      *
 COMPANY                          *
                                  *
 * * * * * * * * * * * * * * * *

FILED: ____________________________              _________________________________
                                                 DEPUTY CLERK

                           CONCURRENCE IN REMOVAL

       NOW COMES Defendants, Ren Keqi, William Dowie, and Safety Insurance

Company, through undersigned counsel, which shows that defendant was advised by counsel

for co-defendants, Jose Guerrero, Roadrunner Charters, Inc., and Pennsylvania

Manufacturers’ Association Insurance Company, of the intended removal of this matter from

the Civil District Court for the Parish of Orleans, State of Louisiana to this Honorable

Court,on January 9, 2020 , predicated upon diversity of citizenship jurisdiction under 28

U.S.C. §1332.     Ren Keqi, William Dowie, and Safety Insurance Company has been

designated as a defendant in this proceeding and hereby confirms its consent and concurrence

to removal as reflected in the Petition for Removal filed by co-defendants, Jose Guerrero,
    Case 2:20-cv-00160-WBV-MBN Document 1-3 Filed 01/15/20 Page 2 of 2



Roadrunner Charters, Inc., and Pennsylvania Manufacturers’ Association Insurance

Company.


                                                            Respectfully Submitted,




                                                            /s/ Harry McClellan Moffett IV
                                                            BREAZEALE, SACHSE, AND WILSON,
                                                            L.L.P.
                                                            300 Washington Street, Suite 210
                                                            Monroe LA, 71201
                                                            Phone: (318) 398-4330
                                                            Facsimile: (318) 398-4325




                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 9th day of January, 2020, I electronically filed the
            foregoing with the Clerk of Court by using the CM/ECF system which will send a
            notice of electronic filing to the following: All counsel of record. I further certify
            that I mailed the foregoing document and the notice of electronic filing by first-class
            mail to the following non-CM/ECF participants: None.

                                     /s/ Harry McClellan Moffett IV
                                  HARRY MCCLELLAN MOFFETT IV
